                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION

UNITED STATES OF AMERICA                            )
                                                    )     Case No.: 3:07-cr-249-FDW
       Plaintiff,                                   )
                                                    )
v.                                                  )
                                                    )
JEFFREY LAMAR SMITH,                                )     ORDER
                                                    )
       Defendant.                                   )


       This matter is before the Court upon the Defendant’s Unopposed Motion to Vacate

Sentence under 28 U.S.C. § 2255 and for Immediate Release. The government, through

AUSA Amy E. Ray, has waived any procedural defenses, including the statute of limitations,

and consented to the requested relief. For the reasons stated in the unopposed motion, the

Court will grant the motion.

       IT IS THEREFORE ORDERED that the Defendant’s sentence be reduced to Time

Served plus ten (10) days on Count Two and to 120 months on Count One, with both

sentences to run concurrently. In addition, the term of supervised release shall be reduced to

three years. All other terms and conditions previously imposed will remain the same.

       IT IS FURTHER ORDERED that the Clerk certify copies of this Order to the

Defendant, counsel for the Defendant, the United States Attorney, the United States

Marshals Service, the United States Probation Office, and the United States Bureau of

Prisons.

                                 Signed: March 8, 2019



                                               1
